Citation Nr: 1746449	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  17-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative joint disease and spinal stenosis, thoracolumbar spine, claimed as lower back condition. 

2.  Entitlement to service connection for degenerative joint disease and spinal stenosis, thoracolumbar spine, claimed as lower back condition.

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD), claimed as residuals of hernia removal, to include as secondary to service-connected duodenal ulcer.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from April 1959 to January 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for degenerative joint disease and spinal stenosis, thoracolumbar spine and a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1961 decision, the Board denied the claim for a low back condition.  The Chairman of the Board has not ordered reconsideration of that decision.

2.  The evidence received since the December 1961 decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for degenerative joint disease and spinal stenosis, thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The December 1961 Board decision that denied the Veteran's claim for service connection for a back injury is final.  38 U.S.C. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 1961).

2.  The evidence received since the December 1961 Board decision is new and material, and the claim of service connection for degenerative joint disease and spinal stenosis, thoracolumbar spine, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Degenerative Joint Disease and Spinal Stenosis, Thoracolumbar Spine

Although the RO has denied reopening the claim for service connection for degenerative joint disease and spinal stenosis, thoracolumbar spine, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In a May 1961 rating decision, the RO denied service connection for a low back condition.  The Veteran appealed, and the Board also denied the claim in a December 1961 decision.  The December 1961 rating decision is final, and the Chairman of the Board has not ordered reconsideration of that decision.  Thus, the claim may be reopened only if new and material evidence has been secured or presented since this last final decision.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the December 1961 decision, the relevant evidence included the Veteran's service treatment records. In a January 1961 separation examination, the Veteran was diagnosed with arthritis in the lumbosacral area.  In a November 1960 record, the Veteran was diagnosed with joint disease.  A May 1960 clinical record noted Veteran's complaints of low back pain since lifting heavy objects eleven months prior.  In his April 1959 induction examination, the Veteran noted a prior diagnosis of scoliosis dorsolumbar. 

On appeal in December 1961, the Board denied the Veteran's claim for service connection for a back condition, finding that the evidence did not show any injury to the back during service, and clinical and X-ray findings failed to reveal any abnormal pathology. 
In December 2011, the Veteran sought to reopen his claim for service connection for his lower back condition.  The RO denied reopening the claim. 

Since the December 1961 Board decision, the relevant evidence includes a December 2011 post-service record indicating a diagnosis of significant degenerative disc disease and osteophytosis.  A September 2009 assessment found the Veteran's back pain to likely be from right sacroiliac joint dysfunction, degenerative disc disease and degenerative joint disease of the lumbar spine.  An April 2003 record showed severe facet hypertrophy and degenerative disc disease of the L5-S1 disc space.  The new evidence reflects a post-service lower back disability.  The previous evidence did not reflect a disability post-service.  The Board finds that this new evidence, combined with VA assistance, would raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a low back disability.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, further development is necessary before the Board can address the merits of the claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative joint disease and spinal stenosis, thoracolumbar spine, is reopened.


REMAND

Degenerative Joint Disease and Spinal Stenosis, Thoracolumbar Spine

In a July 2014 examination, the examiner listed a diagnosis of scoliosis - dorsolumbar, which was established prior to service.  The examiner also showed prior diagnoses related to degenerative joint disease as well as documented arthritis.  The examination report noted that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine (back) as well as invertebral disc syndrome.  In a corresponding July 2014 opinion, the examiner found that the Veteran's preexisting scoliosis dorsolumbar was not permanently aggravated beyond its natural progression by service due to multiple radiology reports showing that the alignment of his spine was normal.  The examiner also concluded that the Veteran's thoracolumbar degenerative changes were less likely than not due to or the result of service and more likely than not due to age-related changes. 

However, the July 2014 medical opinion does not address the Veteran's lay statements and diagnoses during service.  The Veteran was diagnosed with arthritis in the lumbosacral area in November 1960 Medical Board proceedings prior to leaving service.  When asked whether the cause of the Veteran's incapacity was incident to service, the examiner checked yes.  In November 1960, the Veteran was also diagnosed with joint disease.  In a May 1960 clinical record, the physician noted the Veteran's complaints of low back pain since lifting heavy objects eleven months prior, writing that his complaints seemed to be functional in origin. 

On remand, an addendum opinion must be obtained to properly consider the Veteran's lay statements and diagnoses during service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

GERD

In a May 1961 rating decision, the Veteran was granted service connection for a duodenal ulcer at 20 percent, effective January 28, 1961.  During service, in November 1960 Medical Board proceedings, a diagnosis of duodenitis was noted.  When responding to a question regarding whether the cause of the Veteran's incapacity was incident to service, the examiner checked yes.

In a September 1983 post-service treatment record, the Veteran was diagnosed with a large hiatal hernia, esophagitis - erosive, and duodenitis-hyperemic.  The treating physician noted that he believed the Veteran's problems were caused by GERD and not by a duodenal ulcer, and recommended further testing.  A January 1991 discharge summary indicated that the Veteran underwent a cholecystectomy (removal of gallbladder) and Nissen fundoplication (to treat GERD and hiatal hernia).  In December 2000, the Veteran reported having intermittent episodes of mid-epigastric burning and tenderness that continued to worsen over several months.  He described the pain as mainly epigastric in location with occasional radiation to his left shoulder.  The physician noted that his symptoms were consistent with the recurrence of a small hiatal hernia.  In March 2015, the Veteran had secondary diagnoses of GERD/Barrett's esophagus, and anemia of chronic disease.

In December 2011, the Veteran filed a VA Form 21-526b, Supplemental Claim for Compensation, requesting service connection for a lower back condition and residuals of hernia.  In a February 2012 statement, the Veteran indicated that he was filing for an increase in his "service-connected hernia condition which is currently 20 percent disabling."  It is not clear whether the Veteran intended to ask for an increased rating of his duodenal ulcer, and is using ulcer and hernia interchangeably.  Both the duodenal ulcer (Diagnostic Code 7305) and residuals of hernia removal (Diagnostic Code 7346) share symptoms under the Ratings Schedule.  See 38 C.F.R. § 4.114 (2016).  On remand, the Veteran's intent should be determined and the issue recharacterized accordingly.  Any symptomatic similarities should also be taken into account during recharacterization. 

An October 2016 examination found that the Veteran did not have a duodenal ulcer as noted in a March 2010 post-service treatment record.  As a result, the examiner provided no rationale for any relationship between residuals of hernia removal and service, simply stating that the Veteran has GERD which cannot be related to an ulcer he does not have.  On remand, the Veteran should be provided with an examination and/or addendum opinion which considers the Veteran's complex gastrointestinal history.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA medical center and obtain and associate with the claims file all outstanding records of treatment, to include all those dated from October 2016 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  After all additional records are associated with the claims file, provide an addendum opinion to determine the nature and etiology of any current lower back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records (to include the diagnoses for arthritis in the lumbosacral area and joint disease), post-service medical records, and lay statements.  If evaluation of the Veteran is deemed necessary, such should be arranged. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to the following: 

(a)  Was there any lower back disability that clearly and unmistakably preexisted service?  If so, was that disability clearly and unmistakably not aggravated by service? 

For any lower back disability that did not pre-exist service, determine whether it is at least as likely as not (50 percent probability or greater) that any current lower back disability is causally or etiologically related to the Veteran's military service.
  
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  The AOJ should determine the nature of the Veteran's claim for residuals of hernia removal.  Specifically, determine if the Veteran intended to ask for an increased evaluation for his service-connected duodenal ulcer.  If so, please respond with the appropriate follow-up, including a determination as to whether the Veteran would like to continue his current appeal for service connection for residuals of hernia removal.  If it is found that the issue needs to be recharacterized, please take into account the symptomatic similarities between the two disabilities (hernia and ulcer).

4.  Once these determinations have been provided, and it is clear that the Veteran intends to continue with his current appeal for service connection for residuals of hernia removal, please provide an examination and addendum opinion to determine the nature and etiology of any current gastrointestinal disability, to include GERD (claimed as residuals of hernia removal).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records (to include prior gastrointestinal disorder diagnoses), and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide opinions as to the following: 

(a)  Is it at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability is causally or etiologically related to the Veteran's military service.

(b)  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's current gastrointestinal disability is either caused by or permanently aggravated by the Veteran's service-connected duodenal ulcer. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative  have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


